Citation Nr: 0824968	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1951 to June 1955, 
to include a tour of duty in the Republic of Korea.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in San Juan, Puerto Rico, which denied the above 
claims.  

The Board notes that in his Appeal To Board Of Veterans' 
Appeals (VA Form 9) received in February 2006, the veteran 
appears to raise the issue of whether new and material 
evidence has been presented to reopen the previously denied 
claim of service connection for a back disorder.  The Board 
does not have jurisdiction of this issue as it has not been 
adjudicated by the RO.  The issue is, therefore, referred to 
the RO for appropriate action.

In April 2006, the veteran had requested to be scheduled for 
a personal hearing at the RO.  However, by letter to the RO 
dated in June 2006, the veteran withdrew his request for a 
personal hearing.


FINDINGS OF FACT

1.  In January 2003, the RO determined that sufficient new 
and material evidence had not been submitted with which to 
reopen the veteran's previously denied claims for service 
connection for a psychiatric disorder and for a left ankle 
disorder.

2.  Evidence submitted since the January 2003 RO rating 
action does not relate to an unestablished fact necessary to 
substantiate the claims, and does not raise a reasonable 
possibility of substantiating the claims.



CONCLUSIONS OF LAW

1.  The unappealed January 2003 RO decision which determined 
that sufficient new and material evidence had not been 
submitted with which to reopen the veteran's previously 
denied claims for service connection for a psychiatric 
disorder and for a left ankle disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
20.1103 (2007).

2.  Subsequent to the January 2003 RO decision, new and 
material evidence sufficient to reopen the claims has not 
been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in August 2004, March 2006, and June 2006 
the veteran was notified of the evidence not of record that 
was necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

The August 2004 letter provided the veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet App 1 (2006).  The RO stated that it was 
giving him the opportunity to submit additional evidence or 
request assistance prior to making a decision.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the 
letters dated in March 2006 and June 2006.  Adequate notice 
has been provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service and VA medical treatment records have been obtained.  
The Board notes that some of the veteran's service medical 
records are unavailable, having apparently been destroyed in 
a fire at the National Personnel Records Center records 
center in 1973.  The Board recognizes that there is a 
heightened obligation to assist a claimant in the development 
of his case, a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In his February 2006 VA Form 9, the veteran indicated that 
hospital treatment records dated in the summer of 1951 or 
1952 from the 121st Military Hospital in Pusan, Korea, should 
be obtained which would substantiate his claim for service 
connection for a left ankle disorder.  The RO's efforts to 
obtain such records elicited a response in March 2006 
confirming that there were no Army medical records on file 
prior to 1960.

As the veteran is attempting to reopen previously denied 
claims, obtaining an additional medical opinion is not 
required because the veteran has not submitted any new and 
material evidence that is sufficient to reopen the claims, 
and the duty to assist in the development of the claim is not 
therefore triggered.  See 38 U.S.C.A § 5103A(f) (Providing 
that nothing as to VA's duty to assist shall be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured).

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection - New and Material Evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis and for certain psychoses 
may also be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  In addition, service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value. 

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the veteran's claim to 
reopen was received in August 2004, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in May 2002, the RO denied the veteran's 
claims of entitlement to service connection for a bilateral 
ankle disorder and for a psychiatric disorder.  The RO 
determined that the evidence of record did not establish that 
the veteran had a bilateral ankle disorder or a psychiatric 
disorder which was incurred in or aggravated by service.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated May 22, 2002.  He did not appeal this 
decision, thus it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

At the time of this decision, the medical evidence of record 
included the veteran's service medical records which 
contained a separation report of medical examination dated in 
June 1955 which was entirely negative of any left ankle or 
psychiatric disorder.  The medical evidence of record also 
included a VA psychiatric examination report dated in July 
1976 which provided a diagnosis of anxiety neurosis with 
hysterical features.  However, personality disorders and 
mental deficiency as such are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2007).  

Subsequent to the May 2002 RO decision, additional VA 
outpatient treatment records were submitted in support of the 
veteran's claims which showed continued intermittent 
treatment for left ankle pain and major depressive disorder.  
In a decision dated in January 2003, the RO determined that 
sufficient new and material evidence had not been submitted 
with which to reopen the veteran's previously denied claims 
of service connection for a psychiatric disorder and a left 
ankle disorder.  The veteran was notified of this decision 
and of his appellate rights by letter dated January 27, 2003.   
He did not appeal this decision, thus it became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Thereafter, in August 2004, the veteran requested to reopen 
his claim for service connection for a psychiatric disorder 
and a left ankle disorder.  In support of his claim, he 
submitted additional VA outpatient treatment records dated 
from June 1996 to August 2004 which showed continued 
intermittent treatment for left ankle arthralgia, chronic 
left ankle aches, nervousness, insomnia, major depressive 
disorder, and anxiety state, not otherwise specified.  The 
veteran also provided correspondence to the RO suggesting 
that he had sustained a left ankle injury in service while on 
a tour of duty in Korea for which he had been hospitalized 
for two months.

The Board finds that new and material evidence has not been 
submitted to reopen the claims of entitlement to service 
connection for a psychiatric disorder and a left ankle 
disorder.  The Board has considered the additional VA 
outpatient treatment records dated from June 1996 to August 
2004, however, the United States Court of Appeals for 
Veterans Claims (Court) has held that additional evidence 
which consists of records of post-service treatment that does 
not indicate that a condition is service-connected, is not 
new and material.  See Cox v. Brown, 5 Vet. App. 95, 99 
(1993); see also Morton v. Principi, 3 Vet. App. 508, 509 
(1992) (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  As such, this evidence submitted since the RO's 
last final decision does not raise a reasonable possibility 
of substantiating either claim.

Although the veteran continues to maintain that he has 
current psychiatric and left ankle disorders that were 
incurred in service, there is still no competent medical 
evidence of record of inservice incurrence or of a nexus 
between service and the current manifestations.  The Board 
has presumed the veteran's statements to be credible for the 
purpose of determining whether new and material evidence has 
been submitted.  However, when viewed in conjunction with the 
evidence of record at the time of the prior final decision, 
it is repetitive of previous statements made which were 
previously considered by VA, and are therefore not new.  
There is no evidence that the veteran possesses the requisite 
medical training or expertise necessary to render him 
competent to offer evidence on matters such as medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  See also Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).

The veteran has not presented any new evidence which relates 
to an unestablished fact necessary to substantiate his 
claims.  The recently submitted evidence is either merely 
cumulative of previously submitted evidence or not bearing on 
the question of a nexus between the currently manifested 
disorders and service; thus, the evidence submitted since the 
RO's last denial of the claim does not raise a reasonable 
possibility of substantiating the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the January 2003 RO decision is not new and 
material and does not serve to reopen the veteran's claims of 
entitlement to service connection for a psychiatric disorder 
and a left ankle disorder.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.156(a). 


ORDER

New and material evidence not having been submitted, service 
connection for a psychiatric disorder is denied.

New and material evidence not having been submitted, service 
connection for a left ankle disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


